Case: 1:16-cv-10554 Document #: 113 Filed: 06/03/19 Page 1 of 1 PageID #:812




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ROBERT F. MCCULLOUGH, JR.,                           )
                                                     )
       Plaintiff/Counter-Defendant,                  )
                                                     )
       v.                                            )       1:16-cv-10554
                                                     )
MEDITE CANCER DIAGNOSTICS, INC.,                     )       Magistrate-Judge Jeffrey T.
                                                     )       Gilbert
       Defendant/Counter-Plaintiff.                  )

                           FINAL JUDGMENT ORDER

       Pursuant to the stipulation of the Parties, the Court hereby enters final judgment in

favor of Robert F. McCullough, Jr. and against Medite Cancer Diagnostics, Inc. in the

amount of $950,000.00, inclusive of all costs and fees.

Dated: June 3, 2019



                                             _______________________________
                                             Magistrate-Judge Jeffrey T. Gilbert
